DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's arguments filed 2/16/22 have been fully considered but they are not persuasive to overcome the obviousness rejection.  The amendment does serve to overcome the anticipation rejection.
Applicant has amended independent claim 17 to recite a measuring step which is an incorporation of previously examined and rejected claim 21.  
Applicant argues there is no prima facie case of obviousness however the rejection is maintained for the reasons of record. The examiner recognizes that the prior art does not teach the specific measuring step however, as previously stated below, the 
Bell reference does teach that "repair of biomechanically compromised tendons exhibiting midsubstance chondroid accumulation requires ADAMTS5." (abstract) and thus measuring the effects of the treatment on ADAMTS5 activity and ultimately the aggrecan-hyaluronan matrix would have been obvious at the time the invention was made in order to gauge the effectiveness of the treatment.  Therefore eth rejection is maintained for the reasons of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-19 & 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. ((2013) J. Biomechanics 46(3): 498-505. 
Bell is in the field of tendinopathy and treatments thereof (Title) and teaches a treatment comprises exercise (exercise-dependent reduction in gene expression seen between 2 and 4 weeks was also evident for Adamts5 and Mmp3, Pg. 501, left-hand column, first paragraph; two weeks of daily treadmill exercise following TGF-beta 1 (TGF-beta 1 injection is enzyme therapy. Abstract). 
The references does not specifically teach measuring the reduction in the amount of the aggrecan-hyaluronan matrix however it would have been obvious to do so at the time the invention was made because Bell does teach that "repair of biomechanically compromised tendons exhibiting midsubstance chondroid accumulation requires ADAMTS5." (abstract) and thus measuring the effects of the treatment on ADAMTS5 activity and ultimately the aggrecan-hyaluronan matrix would have been obvious at the time the invention was made in order to gauge the effectiveness of the treatment.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Accordingly, the claimed invention was prima facie obvious to one of ordinary 
skill in the art at the time the invention was made especially in the absence of evidence 
to the contrary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657